IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 97-60275
                           Summary Calendar
                        _____________________


JARVIOUS COTTON,

                                                     Plaintiff-Appellant,

                                    versus

KIRK FORDICE, ET AL.,

                                            Defendants-Appellees.
_________________________________________________________________

      Appeal from the United States District Court for the
                 Southern District of Mississippi
                      USDC No. 3:96-CV-141BN
_________________________________________________________________
                         January 26, 1998
Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Jarvious Cotton, # 34463, appeals the district court’s summary

judgment for the defendants in his 42 U.S.C. § 1983 civil rights

actions.   Cotton’s appeal is hereby SEVERED from that of his

co-appellant   Keith   Brown,   #    45542,   for   separate   disposition.

Cotton argues that the defendants denied him his right to vote.

     The Prison Litigation Reform Act (PLRA) provides:

     In no event shall a prisoner bring a civil action or
     appeal a judgment in a civil action or proceeding under
     this section if the prisoner has, or 3 or more prior

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       occasions, while incarcerated on detained in any
       facility, brought an action or appeal in a court of the
       United States that was dismissed on the grounds that it
       is frivolous, malicious, or fails to state a claim upon
       which relief may be grated, unless the prisoner is under
       imminent danger of serious physical injury.

28 U.S.C. § 1915(g).      “[D]ismissals as frivolous in the district

courts or the court of appeals count [as strikes] for the purposes

of [§ 1915(g)].”     Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996). A dismissal as frivolous by a district court does not count

as a strike until the prisoner has exhausted or waived his appeals.

Adepegba, 103 F.3d at 387.         An affirmance by this court of a

dismissal as frivolous by the district court does not count as a

separate strike.     Id. at 387.   However, the dismissal of an appeal

as frivolous counts as a separate strike for purposes of § 1915(g).

Id. at 388.

       Cotton has had three dismissals as frivolous by the district

court and/or this court.     See Cotton v. Hargett, No. 95-60284 (5th

Cir.   Aug.   22,   1995)(unpublished)(district   court   and   court   of

appeals dismissed frivolous counts as two separate strikes); Cotton

v. Fordice, No. 4:94CV202-S-D (N.D. Miss. Sept. 19, 1996) (district

court dismissed case as frivolous).      This appeal does not involve

claims of imminent danger of serious physical injury.           Cotton’s

appeal is DISMISSED pursuant to § 1915(g).     Cotton is hereby put on

notice that he cannot file further appeals unless he meets the

exception of § 1915(g).




                                   -2-
      APPEAL SEVERED and DISMISSED.




-3-